Exhibit Westport Reports Fourth Quarter & Year End Financial Results ~Annual Revenues Up 70% Year Over Year on Over 4,000 Units Shipped; 4th Quarter Revenues up 72% Over Last Year~ June 8, 2009 VANCOUVER, BC – Westport Innovations Inc. (TSX:WPT / Nasdaq:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported financial results for the fourth quarter and fiscal year ended March 31, 2009 (FY2009), and provided an update on operations. “Fiscal 2009 was a remarkable year in Westport’s development,” said David Demers, Westport’s Chief Executive Officer. “Our record revenue growth is due to the successful introduction of major new products in both truck and bus engines from Cummins Westport (CWI) and heavy-duty LNG systems in Westport HD. We saw growth and growth opportunities in all of our core markets and all over the world, including India, where CWI, with local partners, Cummins India Ltd, won its single largest order in history for 3,125 natural gas buses equipped with CWI’s B Gas Plus engine. As well, several new projects emerged to produce bio-methane of sufficient purity to be used in our vehicles, suggesting that natural gas is not only clean but could become completely sustainable.” “That said, the economic collapse in the second half of the year has generated market confusion. With the publicity around major new government initiatives such as the NATGAS Act, the various global stimulus packages, and the uncertainty around carbon policy, customers are choosing to wait and see how the economics of alternative fuel vehicles develop this year. Our largest near-term opportunity, the Ports of Los Angeles (POLA) and Long Beach, have faced complex opposition to their Clean Truck Program. Although this issue appears to be resolved and the 2009 POLA program, committing up to $44 million of new incentives towards the purchase of 900 natural gas trucks is announced, there is still work to be done to find financing for prospective customers and deliver their new vehicles.” “We will be allocating resources to new opportunities, adjusting our investment priorities, and working hard to find operational efficiencies and synergy with our many partners around the world. We believe our long term vision of global transportation markets that have transitioned from oil to cleaner, sustainable, low-carbon fuels is approaching quickly. We are confident that Westport will play its part of the transition and in the process create a substantial global business.” Fourth Quarter Fiscal 2009 Financial and Business Highlights · Reported consolidated quarterly revenues at $26.3 million compared to $15.3 million for the fourth quarter of fiscal 2008, a 72% increase. · Reported a net loss of $12.7 million ($0.43 loss per share) for the fourth quarter ended March 31, 2009 compared to a net loss of $8.1 million ($0.30 loss per share) for fourth quarter ended March 31, 2008. · Juniper Engines, Westport’s joint venture with OMVL SpA of Italy, unveiled its product line of 2.0 litre and 2.4 litre engines for the forklift industrial market. · Announced that Westport's Management System is certified to ISO 9001:2008; certification is vital for Westport as a supplier to truck OEMs. Full Year Fiscal 2009 Financial and Business Highlights · Delivered 4,038 units in fiscal 2009 as compared to 2,720 units in fiscal 2008. Westport Innovations Inc. – Press Release Page2of 5 · Reported consolidated annual revenues of $121.8 million compared to $71.5 million for fiscal 2008, an increase of 70%. · Reported net loss of $24.4 million ($0.81 per share) in fiscal 2009 compared to $10.3 million ($0.41 per share) in fiscal · Announced that San Diego Metropolitan Transit System ordered 250 Cummins Westport Inc. (CWI) ISL G engines. · Announced a development agreement with a leading European engine manufacturer. · Formed Weichai Westport Inc., a joint venture with Weichai Power Co. Ltd., China’s largest heavy duty engine manufacturer and Hong Kong Petersen. The new entity will research, develop, design, manufacture, market, distribute and sell advanced, alternative fuel engines for various applications. · Commenced trading on the NASDAQ stock market after filing a U.S. IPO Registration Statement with the SEC. · Issued $15 million in unsecured, subordinated debenture units. · Announced CWI entered Peru market with an order for over 200 engines. · Partnered with Peterbilt to provide availability of Westport HD product in three Peterbilt factory-installed configurations. · Announced order for 3,125 CWI engines for India. · Partnered with PACCAR Australia to bring Westport heavy-duty systems to the Australian market under the Kenworth brand. · CWI announced order for an additional 260 engines to LA Metro. Fourth Quarter & Fiscal Year 2008 Financial Results in Detail Consolidated revenues for the three months ended March 31, 2009 were $26.3 million – an increase of $11.0 million or 72% over the same period in fiscal 2008 ($15.3 million).On a U.S. dollar basis, consolidated revenues increased by 38%. CWI product revenues were up $10.7 million primarily as the result of increased volume of ISL G sales and increased kit revenue of $3.3 million associated with the DTC order. For the year ended March 31, 2009, consolidated revenues increased to $121.8 million from $71.5 million in fiscal 2008, a year over year increase of 70% on 4,038 units shipped compared with 2,720 units shipped in the prior fiscal year. The increase in revenue is primarily as the result of increased sales of CWI’s ISL G in North America with demand from the transit and refuse markets and the increase in LNG systems shipped. Our products and parts are priced in US dollars and are accordingly affected by fluctuations in the US to Canadian dollar exchange rate. In US dollar terms, consolidated revenues increased by approximately 57%. During the fiscal year, CWI revenues increased by 63% to $109.9 million from $67.3 million in the prior year. In US dollar terms, CWI’s increase was approximately 50%. Product revenue was $90.9 million on 3,907 units shipped in fiscal 2009 compared with $51.0 million on 2,684 units shipped in fiscal 2008. Non-CWI revenues were $11.9 million from the sale of 131 LNG systems for heavy duty trucks compared to $4.2 million from 36 LNG units in 2008. Sales included 122 units in North America compared with 36 in the prior year and 9 units in Australia compared with none in the previous year. Net loss for the three months ended March 31, 2009 was $12.7 million compared to net loss of $8.1 million in the three months ended March 31, 2008. Gross margin increased by $2.4 million on higher revenues, however, gross margin percentages decreased from 30% in the fourth quarter of fiscal 2008 to 26% in fiscal 2009 as the result of higher warranty accruals on the ISL G units as well as from changes in product mix. Our share of CWI’s net income increased by $1.2 million from a loss of $0.4 million to a contribution of $0.8 million, primarily because of increased revenues and lower sales and marketing expenses in the period offset by increased taxes. Non-CWI net loss in the three months Westport Innovations Inc. – Press Release Page3of 5 ended March 31, 2009 was $13.5 million compared to a net loss of $7.7 million in fiscal 2008. The $5.8 million increase was the result of increased research and development expenses of $1.8 million and sales and marketing expense of $1.5 million with increased costs primarily associated with our OEM integration work, new production facilities and reduced government funding as well as increased bonus and restructuring costs taken in the period. Non-operating expenses such as foreign exchange and long-term interest and amortization also increased by $1.3 million and gains from sale of investments decreased by $0.5 million. Our net consolidated loss for the year ended March 31, 2009 was $24.4 million, or $0.81 per share, compared to $10.3 million, or $0.41 per share for the year ended March 31, 2008. Our non-CWI loss increased by $12.2 million, while our share of
